Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 18, Applicant now provides multiple negative limitations (via “not…free”).  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). The Office notes that nowhere in Applicant’s original specification require that the device must not include both a key and lock on a side and that the flat surfaces must not include a key and lock.  Furthermore, Applicant show for example in figure 8 that flat surfaces do include a lock and key such as adjacent #4 with the protrusion on the shown major surface as well as a recess on the shown major surface.  Applicant must remove the impermissible new matter to overcome the rejection.  Claims 2-10, 19, 20 is/are rejected as being dependent on the above rejected claim(s).

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (20120015583) in view of Fey (5070564).
	The Office notes the significant 112 rejections above.  Nevertheless, Chen discloses:
An apparatus (figs 1- 6) for assembling a packing box (capable of performing the above intended use as the device is capable of being formed into a variety of three dimensional structures), comprising: a set of assembly pieces (pieces including 1s), wherein each assembly piece comprises a square body (shape in figs 1-4), said square body including four sides that form a plane of the square body (four portions around side of the device), and either a key or a lock on wherein in each assembly piece, either a key or a lock, but not both, is disposed on each of the four sides of the square body (see 112 rejections above; the device includes a key as a protrusion and a lock as a recess, but not disclose that both of the elements on the sides at the same time) wherein each of two flat surfaces of the square body parallel to the plane of the square body is free of any key or lock (see 112 rejection above; inasmuch as Applicant discloses the above, the prior art also discloses the lack of keys or locks), wherein each key is a tab attached to the square body and each lock is a slit inside the square body (As in fig 1; the Office notes the elements are integral and therefore are part of the body), and wherein one assembly piece connects with another assembly piece through insertion of a key of either piece into a lock of the other piece (as in fig 4); wherein the set of assembly pieces comprises a top piece configured with an aperture to receive the lug of the box opener for removal of the top piece during disassembling (capable of performing the above intended use such as with a top piece of 1 with an aperture at 13).
Chen discloses the claimed invention above with the exception of the following which is disclosed by Fey which teaches a box opener including handle and lug (fig 2 with 4, 1; wherein the primary reference is capable of performing the intended use of receiving the elements within the provided holes).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference (by providing and using the above tool) in order to provide improved efficiency in opening the device as well improved concentrated force.
Chen discloses:
2. (Currently Amended) The apparatus of claim 1, wherein each key of each assembly piece is of the same shape and wherein each lock of each assembly piece is of the same shape as any key the keys (interlock shapes such as in fig 4).

3. (Currently Amended) The apparatus of claim 2, wherein the set of assembly pieces includes at least one planar assembly piece, all keys of which are flat keys that lie in the plane of the square body of the at least one planar assembly piece (as in fig 4).

4. (Currently Amended) The apparatus of claim 3, wherein the set of assembly pieces includes at least one non-planar assembly piece that comprises at least one vertical key that is perpendicular to the plane of the square body of the at least one non-planar assembly piece (the device is capable of rotation and rotating the protrusion to the above position, without interface as provide in paragraph 18).

5. (Previously Presented) The apparatus of claim 3, wherein, when one or more of the planar assembly pieces are connected, they form a flat surface (capable of performing the above intended use, such as when connected in a parallel manner as opposed to perpendicular).

6. (Currently Amended) The apparatus of claim 4, wherein, when the at least one vertical key of the at least one non-planar assembly piece is inserted into another assembly piece, the two assembly pieces form a corner of a 90 angle (As shown by angle between 1s in fig 4).

7. (Previously Presented) The apparatus of claim 1, wherein a plurality of assembly pieces selected from the set is connected to form a box (capable of the above such as using the pieces to forms a larger cube).

8. (Previously Presented) The apparatus of claim 7, wherein the plurality of assembly pieces selected to construct a box includes the top piece (device is formed in three dimension structures such as a cube with a top piece being another 1).

9. (Previously Presented) The apparatus of claim 1, wherein the assembly pieces are made of cardboard, plastic, metal, or other suitable materials (device is made from suitable materials).

10. (Previously Presented) The apparatus of claim 1, wherein the square body of each assembly piece comprises an indentation marked on a surface of the square body above each lock, said indentation being used for pushing to unlock two locked assembly pieces (indentation at 13 capable of performing the above intended use).

Claim(s) 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey.
The Office notes the significant 112 rejections above.  Nevertheless, Chen discloses:
18. An apparatus (figs 1-6) for building a packing box (capable of performing the above intended use), said apparatus including a plurality of assembly pieces (1s), each assembly piece comprising a square body having four sides forming a plane of the square body (shape in figs 1-4, with four sides), wherein in each assembly piece, either a key or a lock, but not both, is disposed on each of the four sides of the square body (see 112 rejections above; the device includes a key as a protrusion and a lock as a recess, but not disclose that both of the elements on the sides at the same time), wherein each key is a tab attached to a side of the square body and each lock is a slit inside the square body (as in fig 4 with 2), wherein each key is either a flat key (flat when positioned for horizontal attachment), which is a planar key inside the plane of the square body (as in fig 4 with recess), or a vertical key, which is a key that is perpendicular to the plane of the square body (the device is capable of rotation and rotating the protrusion to the above position, without interface as provide in paragraph 18), the plurality of assembly pieces comprising: one or more first shaped assembly pieces, wherein each first shaped assembly piece comprises a square body of the first shaped assembly piece, a flat key of the first shaped assembly piece and three locks of the first shaped assembly piece, wherein the flat key of the first shaped assembly piece and the three locks of the first shaped assembly piece are separately disposed on each side of the square body of the first shaped assembly piece (the Office notes that due the ability to rotate that the device is fully capable of providing the above arrangement of key(s) and lock(s)); one or more second shaped assembly pieces, wherein each second shaped assembly piece comprises a square body of the second shaped assembly piece, two flat keys of the second shaped assembly piece disposed on two adjacent sides of the square body of the second shaped assembly piece and two locks on shaped assembly piece disposed on two adjacent sides of the square body of the fourth shaped assembly 5Attorney Docket No.: 36-00003-US piece, and a vertical key of the fourth shaped assembly piece and a lock of the fourth shaped assembly piece that are disposed on other two sides of the square body of the fourth shaped assembly piece (the Office notes that due the ability to rotate that the device is fully capable of providing the above arrangement of key(s) and lock(s)); one or more fifth shaped assembly pieces, wherein each fifth shaped assembly piece comprises a square body of the fifth shaped assembly piece, two vertical keys of the fifth shaped assembly piece disposed on two adjacent sides of the square body of the fifth shaped assembly piece, and a flat key of the fifth shaped assembly piece and a lock of the fifth shaped assembly piece that are disposed on other two sides of the square body of the fifth shaped assembly piece (the Office notes that due the ability to rotate that the device is fully capable of providing the above arrangement of key(s) and lock(s)); one or more sixth shaped assembly pieces, wherein each sixth shaped assembly piece comprises a square body of the sixth shaped assembly piece, a vertical key of the sixth assembly piece and a flat key of the sixth assembly piece that are disposed on two opposing sides of the square body of the sixth shaped assembly piece, and two locks of the sixth assembly piece that are disposed on other two sides of the square body (the Office notes that due the ability to rotate that the device is fully capable of providing the above arrangement of key(s) and lock(s)); and a top piece that comprises a square body of the top piece, a flat key of the top piece that is disposed on one side of the square body of the top piece and three locks of the top piece that are disposed on other three sides of the square body of the top piece, and an aperture on the square body of the top piece (the Office notes that due the ability to rotate that the device is fully capable of providing the above arrangement of key(s) and lock(s) with aperture adjacent 13).  

20. The apparatus of claim 18, wherein each assembly piece further comprises one or more indentations on surface of the square body and wherein each indentation sits above a lock and allows for access to a key which can be pushed on to unlock the key locked in the lock  (indentation at 13 capable of performing the above intended use).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 18 above, and further in view of Fey (5070564).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Fey which teaches a box opener including handle and lug (fig 2 with 4, 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference (by providing and using the above tool) in order to provide improved efficiency in opening the device as well improved concentrated force.

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735